IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                            _____________________

                                 No. 98-50089
                               Summary Calendar
                            _____________________


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                    versus

FRED B. GOWENS, JR., and JANET CAMPBELL,

                                           Defendants-Appellants.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-97-CR-86-5
_________________________________________________________________

                               October 5, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Fred B. Gowens and Janet Campbell appeal their convictions and

sentences      for   conspiracy      to    manufacture       and     distribute

methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1).

Gowens argues that his consent to search his Corvette was not

voluntary because at the time he consented, he was handcuffed and

surrounded by police officers who had their weapons drawn.                    The

record does not support the assertion that the officers had their

weapons   drawn.      Nor    does   it    appear   from    the     totality   of

circumstances reflected in the record that Gowens gave consent

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
under duress.    See Schneckloth v. Bustamonte, 412 U.S. 218, 227

(1973).    Detention    does   not   preclude    a   finding    of   true   and

voluntary consent.     United States v. Allison, 616 F.2d 779, 782-83

(5th Cir. 1980).   The district court did not clearly err in finding

the requisite consent to search.         See United States v. Jones, 475
F.2d 723, 729 (5th Cir. 1973).

      Gowens challenges the admissibility at trial of the ephedrine

seized from his Corvette during the search.           He argues it was not

relevant to the conspiracy because it was discovered more than

three months after the end date of the conspiracy.                    He also

contends, despite its being found in his Corvette, there was no

reliable link between him and the ephedrine.            The record indicates

that Gowens was the only person to drive the Corvette, and that it

was parked in his girlfriend’s driveway at the time of the search.

Gowens’s possession of ephedrine, a precursor to methamphetamine,

was   directly   intertwined    with     the   charge    of    conspiracy    to

manufacture and distribute methamphetamine.             See United States v.

Coleman, 78 F.3d 154, 156 (5th Cir. 1996).           Because the ephedrine

was “inextricably intertwined” with the charged conspiracy, it was

not subject to Fed. R. Evid. 404(b), and was admissible.                    See

United States v. Navarro, 169 F.3d 228, 232-33 (5th Cir. 1999).

      Gowens’s final argument is that he should not have been

assessed, pursuant to U.S.S.G. § 3B1.1(c), a two-level sentencing

adjustment for his leadership role in the offense.                   Gowens’s

recruitment of Tracey Schad, his planning of Schad’s trip to




                                     2
Houston to purchase supplies, and his financial backing of her

purchase of supplies for making methamphetamine indicate that he

had control over Schad and that he had decision-making authority,

including directing another to facilitate the criminal offense.

See United States v. Gonzalez, 76 F.3d 1339, 1345 (5th Cir. 1996).

      Gowens’s argument that Schad was an unreliable witness is

unavailing.   Schad was subject to extensive cross-examination at

trial, and Gowens has failed to demonstrate that her testimony

regarding his role in the offense was untrue, inaccurate, or

unreliable.   See United States v. Young, 981 F.2d 180, 185 (5th

Cir. 1992).   Gowens’s argument that he had insufficient means to

finance the trip to Houston and the purchase of supplies is equally

unavailing.   Gowens owned a Corvette, a Honda, a Chevrolet pickup

truck, and a Porsche that he gave to Schad.            The record supports

his    financial    ability     to       finance     the   manufacture    of

methamphetamine.

      Campbell argues that the evidence at trial was insufficient to

support her conviction, and her counsel was therefore ineffective

for failing to move for a judgment of acquittal at the close of the

government’s case, or at the close of all evidence.                Campbell

admitted   that    she   had   previously     sold    methamphetamine    for

coconspirator, Jackie Haley, and she admitted knowledge of the

manufacturing going on in her home, which made the circumstances

surrounding her purchase of Equate pills for Haley very suspicious.

Schad testified that she had provided chemicals to Campbell and




                                     3
Gowens for the purpose of manufacturing methamphetamine.   From the

evidence, the jury could have inferred that Campbell was not only

present at the scene, but knowingly participated in the manufacture

and distribution of methamphetamine with her coconspirators.   See

United States v. Rosalez-Orozco, 8 F.3d 198, 201 (5th Cir. 1993).

Accordingly, Campbell cannot show that if counsel had moved for a

judgment of acquittal, the motion would have been granted on the

basis of insufficiency of evidence.   See Strickland v. Washington,

466 U.S. 668, 689-94 (1984); Burston v. Caldwell, 506 F.2d 24, 28

(5th Cir. 1975).

                                                  A F F I R M E D.




                                4